Name: Council Regulation (EEC) No 282/90 of 23 January 1990 on emergency action for the supply of certain agricultural products to Romania
 Type: Regulation
 Subject Matter: trade;  cooperation policy;  Europe;  agricultural activity
 Date Published: nan

 2. 2. 90 Official Journal of the European Communities No L 31 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 282/90 of 23 January 1990 on emergency action for the supply of certain agricultural products to Romania THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 201 /90 (2), and in particular Article 7 (5) and (6) thereof, Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3), as last amended by Regulation (EEC) No 571 /89 (4), and in particular Article 7 (2) thereof, Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 3879/89 (6), and in particular Articles 6 (6) and 12 thereof, and Council Regulation No 66/136/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats Q, as last amended by Regula ­ tion (EEC) No 2902/89 (8), and in particular Article 12 (3) thereof, Having regard to the proposal from the Commission, Whereas the market in certain agricultural products always gives rise to a production situation which calls for such products to be disposed of under special conditions ; Whereas consideration should be given to making agri ­ cultural products available to Romania free of charge in order to improve the food supply conditions of that country's population ; whereas, for certain of these products, the necessary measures can, under the rules in force, be adopted by the Commission itself ; Whereas it is a matter for the Commission to set detailed rules for the present action, HAS ADOPTED THIS REGULATION : Article 1 Emergency action for the supply of certain agricultural products to Romania, up to the limits of the quantities set out in the Annex, shall be taken under the conditions set out below. Article 2 For implementation of the abovementioned action : 1 . the Community shall make available to Romania products available as a result of intervention ; 2. Romania shall take over the products at the places and on the terms to be indicated by the Commission. The costs and risks of transport shall be the responsi ­ bility of the beneficiary ; 3. no export refunds shall be granted as products supplied under this Regulation and the monetary compensatory amount arrangements shall not apply. Article 3 1 . The Commission shall be responsible for execution of this emergency action. 2. Detailed rules for application of this Regulation shall be adopted, as necessary, using the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 or, as appropriate, the corresponding Articles of the other Regu ­ lations in question on common organization of markets and, should the case arise, in Article 13 of Regulation (EEC) No 729/70 ( »). Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 22, 27. 1 . 1990, p. 7. O OJ No L 148, 28 . 6. 1968, p. 24. O OJ No L 61 , 4. 3 . 1989, p. 43. (*) OJ No L 148, 28 . 6. 1968, p. 13 . (4) OJ No L 378, 27. 12. 1989, p. 1 . 0 OJ No 172, 30. 9 . 1966, p. 3025/66. ( «) OJ No L 280, 29 . 9. 1989, p. 2. O OJ No L 74, 28. 4. 1970, p. 13. No L 31 /2 Official Journal of the European Communities 2. 2. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 1990. For the Council The President M. O'KENNEDY ANNEX Quantities for supply to Romania (tonnes) Maize 62 500 Rye 62 500 Butter 2 500 Olive oil 2 500 Beef and veal 10 000